EXHIBIT 10.1
 
INSITE VISION INCORPORATED
ANNUAL BONUS PLAN
 
This document sets forth the terms of the Annual Bonus Plan (the “Bonus Plan”)
of InSite Vision Incorporated (the “Company”).
 
Purpose of the Plan
 
The objectives of the Bonus Plan are to attract, motivate and retain highly
qualified individuals to enable the Company to meet its objectives, reward
individual contributions to the Company’s success, encourage employees to focus
on the achievement of corporate and individual goals and emphasize the
importance of cross functional collaboration, and motivate employees to create
long-term sustainable value for the Company’s stockholders by aligning
individual incentives with stockholder value creation.
 
Operation of the Plan
 
For each fiscal year of the Company that the Bonus Plan is in effect (each, a
“bonus year”), the Bonus Plan will operate as follows:
 

 
·
The Company’s attainment of the corporate objectives as approved by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) for
the bonus year determines the funding for the annual bonus pool.

 

 
·
Each corporate objective is valued at a specific level of funding points based
on achievement of the objective. The actual number of funding points awarded for
each objective can vary from 0% to 150% of the points allocated to that
objective based on whether the objective is achieved and, if so, the level of
achievement.

 

 
·
Each individual employee has a set annual target bonus as approved by the
Committee that is a percentage of his or her annualized rate of base salary in
effect as of December 31 of the bonus year. The target bonus percentages for all
participants in the Bonus Plan are aggregated to determine the on-target bonus
pool for that bonus year (the “Target Pool”).

 

 
·
The total number of funding points awarded based on the Company’s performance
for the bonus year multiplied by the Target Pool determines the actual level of
funding for the bonus pool (the “Actual Pool”) for that bonus year.

 

 
·
The Committee has discretion to provide that the aggregate bonuses awarded under
the Bonus Plan may be up to 20 percent greater or less than the Actual Pool
level. The Committee will determine the actual bonus amount for each of the
Company’s executive officers that participates in the Bonus Plan. For
participants that are not executive officers, the Committee may delegate to one
or more officers of the Company authority to determine the actual bonus amount.


 
 

--------------------------------------------------------------------------------

 


 
·
The bonus that a participant receives under the Bonus Plan is based on the
amount of the Actual Pool and the participant’s performance rating against his
or her personal objectives for the bonus year (as determined by the Committee or
its delegate in its discretion). For purposes of clarity, each participant’s
bonus will be determined on an individual basis, and the Committee (or its
delegate) may determine in each case that an individual participant will receive
a bonus that is greater or less than the Actual Pool level based on that
participant’s individual performance.

 

 
·
Individuals who commence employment with the Company after the last day of the
third calendar quarter of the bonus year will not be eligible for an annual
bonus under the Bonus Plan until the following bonus year. Individuals who
commence employment with the Company during the bonus year and on or before the
last day of the third calendar quarter of the bonus year will be eligible to
receive a pro-rata bonus under the Bonus Plan based on the number of days they
were employed with the Company divided by 365.

 

 
·
If an annual bonus becomes payable to a participant pursuant to the Bonus Plan,
the bonus will be paid to the participant in cash no later than March 31 of the
year that follows the bonus year.

 

 
·
A participant must be employed with the Company (or one of its affiliates or
subsidiaries) on the date that bonus payments are actually made under the Bonus
Plan in order to be eligible to receive a bonus under the Bonus Plan (subject to
the achievement of the applicable performance measures). A participant will have
no right to a bonus (or any partial bonus) under the Bonus Plan if the
participant’s employment terminates or is terminated (regardless of the reason,
whether with or without cause) prior to the time that bonuses are paid under the
Bonus Plan.

 
Other Rules
 
Change in Control Event. Notwithstanding anything to the contrary in the Bonus
Plan, in the event that a merger, reorganization, asset sale or any other event
in which the Company does not survive (or does not survive as a public company
in respect of its common stock) (a “Change in Control Event”) occurs during the
bonus year, the Committee may, in its discretion, terminate the Bonus Plan upon
the event. If the Bonus Plan is so terminated, the Committee will determine in
good faith, based on the Company’s level of performance through the date of the
Change in Control Event, the extent to which the corporate objectives for the
Bonus Plan would have been met had such level of performance continued through
the last day of the bonus year and, based on such determination and the
individual performance of each participant (as determined by the Committee or
its delegate), calculate a tentative bonus amount for each participant who is
employed by the Company or one of its affiliates immediately prior to such
event. Each such participant will be entitled to a prorated bonus based on the
number of calendar days in the bonus year that occurred prior to the Change in
Control Event, such prorated bonus to be paid on the effective date of the
Change in Control Event.
 
No Assignment. The rights, if any, of a participant or any other person to any
payment or other benefits under the Bonus Plan may not be assigned, transferred,
pledged, or encumbered except by will or the laws of descent or distribution.

 
2

--------------------------------------------------------------------------------

 

Tax Withholding. The Company has the right to deduct from any bonus amount
otherwise payable the amount of any and all required income, employment and
other tax withholding required with respect to such payment.
 
Amendment. The Committee reserves the right to amend and/or terminate the Bonus
Plan at any time and in any manner.
 
No Fiduciary Relationship. Nothing contained in the Bonus Plan and no action
taken pursuant to the provisions of the Bonus Plan shall create or be construed
as creating a trust or any kind of fiduciary relationship between the Company
and any of its affiliates, or the Committee, on one hand, and any participant or
any other person on the other hand.
 
No Right to Bonus or Continued Employment. Nothing contained in the Bonus Plan
or any related document constitutes an employment or service commitment by the
Company (or any affiliate), affects an employee’s status as an employee at will
who is subject to termination without cause, confers upon any participant any
right to remain employed by or in service to the Company (or any affiliate), or
interferes in any way with the right of the Company (or any affiliate) to
terminate a participant’s employment or to change the participant’s compensation
or other terms of employment at any time. The Bonus Plan does not constitute a
contract and does not confer upon any person any right to receive a bonus or any
other payment or benefit. There is no commitment or obligation on the part of
the Company (or any affiliate) to continue any bonus plan (similar to the Bonus
Plan or otherwise) in any future fiscal year.
 
Administration. The Committee shall administer the Bonus Plan, select
participants for the Bonus Plan, determine the applicable performance measures,
relative weights of those measures, specific performance goals, and bonus
opportunities, determine performance and the extent to which any applicable
goals have been satisfied, determine whether any bonus is actually payable under
the Bonus Plan and, subject to the express limitations of the Bonus Plan, the
amount of each bonus, and determine the time or times at which and the form and
manner in which bonuses will be paid. The Committee shall have the authority to
construe and interpret the Bonus Plan and any agreement or other document
relating to the Bonus Plan. All actions taken and all interpretations and
determinations made by the Company in respect of the Bonus Plan shall be
conclusive and binding on all persons and shall be given the maximum deference
permitted by law.
 
Adjustments. The Committee may, in its sole discretion, adjust performance
measures, performance goals, relative weights of the measures, and other
provisions of the Bonus Plan to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company, (2) any change in accounting
policies or practices, or (3) the effects of any special charges to the
Company’s earnings, or (4) any other similar special circumstances.

 
3

--------------------------------------------------------------------------------

 
 